DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Page 7 of Remarks submitted on November 18, 2021, Attorney Robert M. Siminski stated that claim 13 is amended as interpreted by the examiner in order to overcome 35 U.S.C. §112 rejections. However, there is a missing word in the amended claim 13 filed on November 18, 2021. Therefore, claim 13 is currently amended as follows, which is the same as what is interpreted by the examiner.

The application has been amended as follows:

In the Claims:

Claim 13 (Currently Amended).
the folding signal lines of the second metal layer are formed on the first metal layer.

Specification
Examiner acknowledges the amendments to the title and specification filed on November 18, 2021. The objection to specification in previous Office Action filed on August 19, 2021 is hereby withdrawn.

Claim Objections
Examiner acknowledges the amendment to claim 11 filed on November 18, 2021. The claim objections in the previous Office Action filed on August 19, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the cancellation of claims 1-9 and amendments to claims 10 and 13 filed on November 18, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on August 19, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/           Examiner, Art Unit 2892